Mr. JUSTICE CRAVEN, dissenting: In this case the evidence as to the defendant’s guilt is close and boils down to a question of credibility. Upon the record, I am not prepared to say that a jury could not find the defendant guilty. However, in a close evidentiary case, the prosecution used a conviction that had been reversed to impeach the defendant. The State knew or should have known of the reversal. Under the opinion of the court in People v. Shook (1966), 35 Ill. 2d 597, 221 N.E.2d 290, a reversed conviction may not be used for impeachment. Here there was a valid prior conviction used for impeachment and a reversed conviction also used for impeachment. Neither this court nor the jury can distill one from the other, and upon a close case, who can say that the prior reversed conviction didn’t persuade the jury that the defendant was lacking in credibility? I see no reason to permit the use of reversed convictions for impeachment. To do so, even in harness with a valid prior conviction, is in my judgment reversible error.